Citation Nr: 0024341	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served in the Navy Reserve from July 1946 to July 
1950 and subsequently in the Army on active duty until May 
1951.  He died in November 1998, and the appellant is his 
sister.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 RO decision which denied the 
appellant's claim for VA burial benefits.  


FINDINGS OF FACT

1.  The veteran died at Buffalo General Hospital in November 
1998, from a non- service-connected illness.

2.  At the time of his death, the veteran did not have any 
compensable service-connected disabilities; he was not in 
receipt of VA compensation or pension benefits, and did not 
have a claim for such pending; he had wartime service but his 
body was not held by a state (he was cremated and his next of 
kin kept his remains); and he was not properly hospitalized 
by the VA at the time of his death, or traveling under proper 
prior authorization or at VA expense.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1600, 3.1604, 3.1605 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Navy Reserve from July 1946 to July 
1950 and subsequently in the Army on active duty until May 
1951.  

The veteran's death certificate shows that he died at Buffalo 
General Hospital in November 1998, seven days after he was 
admitted to the facility.  The immediate cause of death was 
respiratory failure, which was due to or as a consequence of 
chronic obstructive pulmonary disease (COPD), which was due 
to or as a consequence of congestive heart failure.  The 
certificate notes he was cremated and buried in Memorial Park 
Cemetery in Lewiston, New York.  

A memorandum and contract from M. J. Colucci & Son Funeral 
Chapel, dated in November 1998, shows that the appellant, the 
veteran's sister, was charged funeral goods and services in 
the amount of $900.  (She agreed to pay the funeral account 
on or before December 18, 1998; the claims file does not show 
whether she paid the amount.)  

In December 1998, the appellant's application for burial 
benefits was received by the RO.  In a section of the 
application for burial benefits and/or interment allowance, 
she reported that in regard to the place of the veteran's 
burial or location of cremains he was both "kept by family" 
and buried in a state owned cemetery, or section thereof, 
used solely for persons eligible for burial in a national 
cemetery.  She also indicated that the veteran's funeral 
account of $900 had not yet been paid.  In a section of the 
application for plot cost allowance (where burial was not in 
a national cemetery or cemetery owned by the federal 
government), she reported that the place of burial or 
location of cremains was "family held" and that the cost of 
the burial plot was not applicable.  

With her application for VA burial benefits, the appellant 
indicated in a statement that the veteran regularly received 
treatment at the VA hospital in Buffalo.  She stated that 
while he was being transported by ambulance from his Buffalo 
residence to the VA hospital for evaluation of medical 
problems the veteran went into cardiac arrest and was taken 
to Buffalo General Hospital, which was the nearest hospital, 
where he was placed on life support.  She stated she was 
awaiting his arrival at the VA hospital when she was informed 
he had been redirected to another hospital.  

By letter in December 1998, the RO denied the appellant's 
claim for VA burial benefits.  In a December 1998 letter 
expressing her disagreement with the decision, the appellant 
asserted that the veteran relied on a VA doctor for medical 
care and treatment.  She claimed that when the ambulance 
arrived at the veteran's home it was their intent that he be 
transported to the VA hospital.  She stated the ambulance 
instead went to Buffalo General Hospital for immediate 
treatment when the veteran went into cardiac arrest en route 
to the VA hospital where she awaited his arrival.  

In her May 1999 substantive appeal, the appellant stated she 
called an ambulance to the veteran's home because he was 
disoriented and in need of medical care.  She reiterated that 
while the ambulance was instructed to take the veteran to the 
VA hospital it was redirected to Buffalo General Hospital 
after the veteran went into cardiac arrest en route to the VA 
hospital.  She asserted that the veteran saw a VA doctor for 
treatment of various medical problems.  She added that the 
veteran served in two branches of service.   


II.  Legal Analysis

The law provides various bases for qualifying for VA burial 
benefits.  In order for the appellant to be entitled to 
burial benefits, the veteran either must have been: in 
receipt of compensation or pension benefits at the time of 
his death (or but for the receipt of military retirement pay 
would have been in receipt of compensation); a claimant with 
an original or reopened claim for pension or compensation 
pending at the time of his death; discharged for a disability 
incurred in or aggravated in the line of duty; a wartime 
veteran whose body was held by a State and was unclaimed; 
"properly hospitalized" by VA; or, buried in a state 
cemetery.  38 U.S.C.A. §§ 2302, 2302, 2307 (West 1991); 38 
C.F.R. §§ 3.1600, 3.1604, 3.1605 (1999).

The appellant does not qualify under any category.  The 
veteran did not die from a service-connected disability.  
During his lifetime, he was not in receipt of VA compensation 
or pension benefits, and when he died he had no claim pending 
for such benefits.  Although the veteran had wartime service, 
his body was not held by a state unclaimed.  He was not 
properly hospitalized by the VA at the time of his death; he 
died at Buffalo General Hospital.  As to his place of burial, 
he was cremated, and the appellant indicated twice in her 
application that his remains were held by the family.  (It is 
noted that the death certificate listed cremation by Memorial 
Park Cemetery in Lewiston, New York, and that the appellant 
indicated in her application that the veteran was buried in a 
state owned cemetery which she failed to identify.  
Nevertheless, the file does not show that the appellant 
incurred any expenses for a plot or interment.)  

The Board has considered the appellant's argument that the 
fact that the veteran was en route to a VA hospital when he 
was redirected to Buffalo General Hospital where he later 
died entitles her to VA burial benefits.  However, the law 
clearly requires hospitalization by the VA at the time of the 
veteran's death, which was not the case here.  The appellant 
contends that the veteran was in effect "properly 
hospitalized" at the VA while he was en route to a VA 
hospital.  Nevertheless, the regulations require that the 
death occur "while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care."  See 
38 C.F.R. § 3.1605.  In this case, the appellant has reported 
that it was she who called the ambulance.  Further, there is 
no evidence that there was prior authorization, and the 
veteran was not traveling at VA expense.  The Board, while 
sympathetic to the appellant's claim, cannot simply disregard 
a duly enacted law pertaining to VA benefits; to the 
contrary, the Board is bound by applicable statutes and the 
regulations of the Department of Veterans Affairs.  See 38 
C.F.R. § 20.101.  

Based on the undisputed actual facts, as applied to the law, 
it is clear that the appellant is not entitled to VA burial 
benefits.  The law, not the facts, is dispositive of the 
issue.  In a case where the law is dispositive of the claim, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to VA burial benefits is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

